            Case 3:20-cv-00068-RCJ-CLB Document 10 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     THOMAS LAMONT WILLIAMS,                         )   Case No.: 3:20-CV-00068-RCJ-CLB
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 8)
                                                     )
13
     CITI VISTA APARTMENTS, et al.,                  )
                                                     )
14                                                   )
                              Defendants.            )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     Carla L. Baldwin (ECF No. 8 1) entered on August 7, 2020, recommending that the Court dismiss
19

20   the action without prejudice based on Plaintiff’s failure to file an amended complaint. No

21   objection to the Report and Recommendation has been filled.
22
            This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)
23
     and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
24
     of Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                          1
           Case 3:20-cv-00068-RCJ-CLB Document 10 Filed 09/21/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that Magistrate Judge Baldwin’s Report and
 2
     Recommendation (ECF No. 8) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT
 4

 5
     PREJUDICE for Plaintiff’s failure to file an amended complaint.

 6          IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
 7

 8          IT IS SO ORDERED.

 9                                                 Dated this 21st day of September, 2020.
10

11

12                                                 ROBERT C. JONES
13
                                                   United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      2
